  Case 1:05-cr-00377-VM Document 37 Filed 08/12/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                 8/12/2020
UNITED STATES OF AMERICA           :
                                   :    05 CR 377 (VM)
     - against -                   :
                                   :    ORDER
ANTHONY BATTLE,                    :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Anthony Battle (“Battle”)

to 240 months’ imprisonment followed by 5 years’ supervised

release on March 7, 2008.         (See Dkt. Minute Entry             dated

3/7/2008.) Battle is serving his sentence in FCI Fort Dix.

      By motion dated August 3, 2020, which was received by

the Court on August 10, 2020, Battle requested immediate

compassionate     release    pursuant     to    18    U.S.C.     Section

3582(c)(1)(A) (“Section 3582”). (See “Motion,” Dkt. No. 36.)

Battle argues that extraordinary circumstances warrant his

release. He has severe chronic asthma, which requires regular

use   of   albuterol   and   steroidal    inhalers,      and   has   been

diagnosed with high cholesterol. Battle writes that, based on

information     from   the   Centers     for   Disease    Control      and

Prevention (the “CDC”), individuals with asthma and high

cholesterol are at an increased risk of suffering severe

illness in the event that they contract COVID-19. Battle also

notes that he is African American and that the CDC has
  Case 1:05-cr-00377-VM Document 37 Filed 08/12/20 Page 2 of 6



recognized that African Americans suffer a higher rate of

death from COVID-19 than other race and ethnic groups.

     In   addition,   Battle   details    current   procedures   and

practices at FCI Fort Dix relating to COVID-19. He explains

that inmates share bathrooms with hundreds of others, sleep

in bunks less than three feet apart, and have daily contact

with dozens of staff members. He writes that many staff

members, in violation of protocol, refuse to wear masks even

when they are within six feet of inmates and even after

inmates have requested that they wear masks. Battle further

observes that arriving inmates who are placed in the isolation

unit for a 14-day quarantine are separated from staff only by

cage-like walls through which air flows freely and are not

required to wear masks. Battle alleges that he can see the

staff in the isolation area from his window and has observed

that most do not wear masks. According to Battle, FCI Fort

Dix does not separate staff based on their work assignments.

Thus, Battle explains, staff members assigned to work in the

isolation unit often work shifts in regular housing units

soon thereafter. He writes that an inmate in isolation who

recently tested positive for COVID-19 came into contact with

various staff members, many of whom were not wearing masks

and subsequently entered Battle’s housing unit and other

housing units.

                                  2
    Case 1:05-cr-00377-VM Document 37 Filed 08/12/20 Page 3 of 6



       Section     3582   allows    a       court       to   reduce   a    term    of

imprisonment or supervised release after considering the

factors set forth in 18 U.S.C. Section 3553(a) and finding

that “extraordinary and compelling reasons warrant such a

reduction.” See Section 3582. However, a court may do so only

upon motion of the Director of the Bureau of Prisons (“BOP”)

or “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever

is earlier.” See id.

       As Battle points out, the 30-day provision applies in

this case. On June 25, 2020, Battle submitted a written

request to the Warden of FCI Fort Dix for compassionate

release. As of August 3 -- more than 30 days later -- the

Warden had not taken action.

       However, the Court must deny Battle’s request. To order

a   reduction      in   sentence    under      the      compassionate       release

statute,     the    Court    must     find      that         “extraordinary       and

compelling      reasons     warrant     such        a    reduction”       and   must

consider the factors in 18 U.S.C. Section 3553(a). See 18

U.S.C. §§ 3582(c)(1)(A); 3582(c)(1)(A)(i). Section 1B1.13 of

the United States Sentencing Guidelines (“Section 1B1.13”)

                                        3
  Case 1:05-cr-00377-VM Document 37 Filed 08/12/20 Page 4 of 6



provides    guidance       on    the       circumstances     under       which

“extraordinary and compelling reasons” exist, including, but

not limited to, serious medical conditions such as “a terminal

illness”    or   “end-stage       organ      disease.”     Section       1B1.13

Application Note 1(A)(i). “Terminal illness” is defined as “a

serious and advanced illness with an end of life trajectory”

such as “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis    (ALS),    end-stage       organ    disease,     and     advanced

dementia.” U.S.S.G. § 1b1.13, Application Note 1(A)(i).

      The Court is not persuaded that Battle has demonstrated

the   extraordinary       and   compelling     reasons   that      warrant    a

sentence reduction at this time. Battle is not terminally

ill, and he does not contend that FCI Fort Dix is unable to

manage his conditions. Battle’s description of the procedures

and practices at FCI Fort Dix raises serious concerns about

whether FCI Fort Dix is doing everything within its power to

prevent    the   spread    of   infection.     Nonetheless,        the    Court

observes that, as of the date of this Order, the United States

Bureau of Prisons reports that no inmates and only one staff

member at FCI Fort Dix currently test positive for COVID-19,

that tests for 4 inmates are pending, and that 39 inmates and




                                       4
    Case 1:05-cr-00377-VM Document 37 Filed 08/12/20 Page 5 of 6



5   staff    members      who    had   COVID-19      at     the   facility    have

recovered.1

       This and other courts have denied compassionate release

motions      based   on   a     determination       that    similarly      serious

medical      conditions,        even   in     the   midst    of     the   COVID-19

pandemic, do not constitute extraordinary and compelling

reasons warranting a sentence reduction.                      See e.g., United

States v. Garcia, No. 18 CR 802-04, 2020 WL 2468091, at *5-6

(S.D.N.Y. May 13, 2020) (denying compassionate release to 62-

year-old individual with asthma, high blood pressure, high

cholesterol, diminished lung capacity, and a clogged artery

despite 40 documented cases of COVID-19 at the facility where

he was housed); United States v. Brady, No. 18 CR 316, 2020

WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (acknowledging

serious       nature      of      medical       conditions        but      denying

compassionate        release      where       conditions     were    stable    and

managed in a BOP facility although four percent of the inmates

and staff at the facility tested positive for COVID-19).

       The Court recognizes that conditions at FCI Fort Dix

conceivably could change materially, so that the facility

would be unable to provide Battle with health care appropriate




       1   See https://www.bop.gov/coronavirus/.

                                          5
  Case 1:05-cr-00377-VM Document 37 Filed 08/12/20 Page 6 of 6



to his needs. If Battle is able to present sufficient evidence

supporting such a showing, he may renew the motion at that

time.

     Accordingly, it is hereby

     ORDERED that the motion of defendant Anthony Battle for

compassionate release (Dkt. No. 36) is DENIED. The Clerk of

Court is directed to mail this order to Defendant.



SO ORDERED.

Dated:   New York, New York
         12 August 2020




                                  6
